Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renee Ferebee appeals the district court’s order dismissing, on res judicata grounds, Ferebee’s employment discrimination action.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Ferebee does not challenge the basis for the district court’s disposition in either her informal brief or the supplement thereto. Thus, Ferebee has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, although we grant Fer-ebee leave to proceed on appeal in forma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 Ferebee initially filed her lawsuit in state court, but Defendant removed the action to federal court.